 In the Matter of WEST VIRGINIAPULP &PAPER COMPANY and INTER-NATIONAL UNION OF OPERATING ENGINEERS,LOCAL 470, A. F. L.Case No. 10-R-1695.-Decided May 28, 1946Mr. Burgess Osterhout,of New York City, andMr L. F. Thompson,of Charleston, S. C. for the Company.Mr. H. F. Blackstone,of Charleston, S. C., andMr. H. E. Miller,of Memphis, Tenn., for the Engineers.Mr. Paul Chipman,ofAtlanta,Ga., andMr.W. B. Jarvis,ofSavannah, Ga., for the I. A. M.Mr. J. R. May,of Sumpter, S. C., andMr. E. F. Hayes,of Charleston,S. C., for the I. B. E. W.Mr. Milton M. Beyer,of Bloomington, Md., andMr. W. M. Buckner,of Navy Yard, S. C., for Pulp & Sulphite Workers.Mr. B. M. Ettenson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by the International Union of OperatingEngineers, Local 470, A. F. L., herein called the Engineers, allegingthat a question affecting commerce had arisen concerning the representa-tion of employees of West Virginia Pulp & Paper Company, Charleston,South Carolina, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice beforeAlbert D. Maynard, Trial Examiner.The hearing was held at Charles-ton, South Carolina, on April 8, 1946. The Company, the Engineers, theInternationalAssociation ofMachinists herein called the I. A. M., theInternational Brotherhood of ElectricalWorkers, herein called the I. B.E.W., and the International Brotherhood of Pulp, Sulphite & Paper MillWorkers, herein called the Pulp & SulphiteWorkers, appeared and68 N. L. R. B., No. 43.374 WEST VIRGINIA PULP&PAPER COMPANY375participated.'All partieswere afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearingon the issues.The TrialExaminer'srulingsmade at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Uponthe entire record in the case,the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYWest Virginia Pulp & Paper Company is a corporation chartered byand existing under the laws of the State of Delaware. The Companyat its South Carolina plant located at Charleston, South Carolina, is en-gaged in the manufacture of kraft pulp paper and chemical byproducts.During the year ending 1945 the Company at its Charleston, South Caro-lina, plant purchased in excess of $1,000,000 worth of raw materials,consisting of pulp wood, coal and chemicals, approximately 50 percentof which was shipped to its plant in Charleston, South Carolina, frompoints outside the State of South Carolina.During the same periodfinished products valued in excess of $1,000,000 were produced at itsCharleston, South Carolina, plant, approximately 90 percent of whichwas shipped to places outside the State of South Carolina.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.IITHE ORGANIZATIONS INVOLVEDInternationalUnion of Operating Engineers, Local 470, A. F. L.,isa labor organization, affiliated through the International Union ofOperating Engineers, with the American Federation of Labor, admittingtomembership employees of the Company.InternationalAssociation ofMachinists is a labor organization ad-mitting to membership employees of the Company.International Brotherhood of ElectricalWorkers is a labor organiza-tion,affiliatedwith the American Federation of Labor, admitting tomembership employees of the Company.International Brotherhood of Pulp, Sulphite & Paper Mill Workersis a labor organization, affiliated with the American Federation of Labor,admitting to membership employees of the Company.IInternational Brotherhood of PaperMakers,Local 435, A.F. L., was notifiedand servedbut did not appear and participatein the hearing.The I. A. M., I. B. E. W., and Pulp &SulphiteWorkers did not file writtenmotions forIntervention,but they made oral motions tointervene at the hearing. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED APPROPRIATE UNITThe Engineers contends that 19 employees in the crane departmentof the Company's Charleston plant2 should be severed from an existingresidual plant-wide unit on the ground that the 19 employees constitute acraft.3The Company and the Pulp & Sulphite Workers contend that theemployees in this department,assumingbut not conceding that theyconstitute a craft, are not an appropriate unit on the grounds that theestablishment of such a unit is contrary to the bargaining history ofthis particular plant and to the existing pattern in the southern pulp andpaper industry and that it would cause jurisdictional controversies andinharmonious labor relations among fellow workers.4In the fall of 1944 the Pulp & Sulphite Workers and the InternationalBrotherhood of Paper Makers, herein called the Paper Makers, filed apetition with the Board indicating their desire to represent all employeesof the Company except those in the woodland department, the normalsupervisory and clerical classifications, and those already represented bythe I. A. M. and the I. B. E. W.b A notice to this effect was placedon the bulletin boards of the Company.6 The Engineers did not at thattime show any interest in the proposed unit and did not request a placeon the ballot. Shortly thereafter a consent election was held which waswon by the Pulp & Sulphite Workers and the Paper Makers. Thoseorganizations were later designated by the Regional Director as repre-sentatives ; and a contract was entered into on January 24, 1945, betweenthe Company and the Pulp & Sulphite Workers of the Paper Makers.This contract was to expire January 24, 1946, and contained an automaticrenewal clause for successive periods of 1 year and a provision for a30-day notice to be given by either party desiring to renegotiate. TheEngineers first requested recognition on September 18, 1945. On October10, 1945, and again on January 21, 1945, it discussed with the Com-sAt the time the petition was filed and the hearing was held there were actually 18 em,ployees in this departmentincludingthe leadman, John C. Pope. However, GradyBlake, aformer employee, was expected to returnto the Company in the near future after his separationfrom the armedforces and, therefore,was included in the requested unit.8The FieldExaminerreportedthat the Engineers submitted19 undatedauthorization cardsbearing theemployees'names, all of which were checked against the pay roll for the periodending January 7, 1946, and were foundto be listedthereon.Anexamination of the duesrecord revealedthat 3 initiatedinto theEngineers prior to 1940,4 from 1940 to 1943, 4 in1944, and 8in 1945.' I. A. M. and I. B. E. W. intervenedat the hearing solely to insure that the unit soughtby the Engineerswould not include any employee presently representedby I. A M. orI.B E. W. Neitherof these organizationshad any otherinterest in the proceeding.6I. A. M. was designatedthe representativeof the machinists and millwrights following aconsent electioninApril, 1944. I. B. E. W. achievedrecognition sometimeprior to thisThis noticeto all employees stated the proposed bargaining unit to include"all employees,includinghourly paidstoreroom clerks, receiving and shippingclerks andwatchmen,exceptforwoodlanddepartment employees,supervisory employees, office clerks, machinists, machinistsapprentices,millwrights,machinists helpers, millwright helpers, electricians,electrician helpersand powerhouse employees." It further stated that"ifyou represent a labor organizationwhich represents or desires to represent any of the employees mentioned above,please com-municatepromptly withthe [Field Examiner]."This notice was dated November 11, 1944. WEST VIRGINIA PULP & PAPER COMPANY377pany its desire to represent the crane department employees. On Decem-ber 22, 1945, all of the labor organizations with which the Companyhad contracts notified the Company that they desired to renegotiate,and new contracts were entered into on January 26, 1946, effectiveJanuary 24, 1946. Since the Engineers filed its petition on December28, 1945, after renegotiations had begun, the contracts then existingbetween the Company and the intervenors and the Paper Makers arenot urged as a bar.The residual plant-wide unit is composed of approximately 900 em-ployees of the Company. The 19 employees whom the Engineers desiresto represent are included in that unit. These employees are crane opera-tors, bulldozer operators, oilers and firemen, and they operate anywherethroughout the entire 20 acres of the plant site. One of their jobs is tomake minor repairs or operating adjustments on the operation site.7These employees are an identifiable group, and crane operators aregenerally trained by working first as oilers or firemen.However, theevidence discloses instances in which employees working in departmentsother than the crane department transferred to the crane department asoilers or firemen and advanced to the position of crane operator. Like-wise, if work was not available for crane operators, they have beentransferred to other work which was then available.The evidence establishes that the Pulp & Sulphite Workers and PaperMakers have effectively bargained for the employees in the crane de-partment.There is no showing that they have been discriminated againstin any of the contracts or wage agreements. Although crane operators,who have been members of the Engineers, have been employed by theCompany for many years, it was not until the fall of 1945 that theyinitiated action to have the Engineers represent them in collective bar-gaining.8Moreover, the great majority of paper companies in theSouth have residual plant-wide units which include the type of employeesin which the Engineers are interested in this case.In view of the facts set forth above we are of the opinion that theunit proposed by the Engineers is not an appropriate bargaining unit, andwe shall dismiss the petition."r It appearsfrom the record that the employeesin theI.A.M. unit, whoare specialists,have the function of doing the major repair work to these cranes, and it also appears thatthere hasbeen somedispute as to who is to perform these repairs. Further, on severaloccasionsthere has been apparently a controversy concerning what is a major or minor repair.If craneoperators are set apart as a separateunit, it isargued in the brief of the Company, the I. A. M ,and the Pulp & Sulphite Workers, such controversies might be aggravated.A contention of the Engineers is that it has a monopoly in supplying crane operators totheCompany. The evidence shows that the Company has called the Engineers when anadditional employee was needed, but it does not show that crane operators are unobtainableelsewhere.VSeeMatterof Sampson Steel Company,60N. L.R B. 182;Matter of Bethlehem-HinghamShipyard, Inc,54 N. L.R. B. 631;Matter of Douglas Aircraft Company, Inc.,54 N L. R. B.67;Matter of LacledeSteelCompany,49N. L.R. B. 1116. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petition isinappropriate, as stated in Section III, above, we find that no questionhas arisenconcerningthe representation of employees of the Company,within themeaning ofSection 9 (c) of the National Labor RelationsAct.ORDERUpon the basis of the above findings of fact and the entire record inthe case, the Board hereby orders that the petition for investigation andcertification of representatives of employees of theWest Virginia Pulp& Paper Company, Charleston, South Carolina, filed by InternationalUnion of Operating Engineers, Local 470, A. F. L., be, and it herebyis dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.